DETAILED ACTION


Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This Office Action is in response to the arguments and amendments received on 02/15/2021.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

Priority

This application claims the benefit of provisional patent application U.S. Serial No. 62/713494 filed on 08/01/2018, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).


Information Disclosure Statement

The Information Disclosure Statement filed on 02/15/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
In some instances abstracts only were provided for several of the foreign patent documents, therefore only the abstracts were considered for these documents.
In some instances only title documents were provided for foreign patent documents, these references have not been considered and are lined through on the IDS 1449 form.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly applied reference of Gambhir makes the gameplay element of Walker option and teaches the ability to display a purchase price as well as the option to play a game to earn a discount.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-9, 11, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 2003/0054888), in view of Gambhir (US 2018/0061180).
Claims 1, 11: 
Walker discloses:
A computer implemented method for generating and executing online interactive multimedia challenges during electronic transactions, the method being implemented in a host computer having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the host computer to perform the method, the method comprising: 
providing an on-line advertisement comprising a first graphical user interface (POS webpage, see [0034, 0035]) having a first option associated with a first purchase offer of a product or service (option to purchase product, see figure 11 and [0039]) and a second option associated with engaging in a challenge (option to play game to earn reward, see figure 8, [0039, 0040, 0100]), wherein the first graphical user interface concurrently displays the first option and the second option 

receiving, at the host computer, data indicative of whether the user selected the first option or the second option (purchase, or purchase via challenge/game, see Figures 8 and 11, [0039, 0040]); 
using the host computer, generating a plurality of second graphical user interfaces if the data is indicative of the user selecting the first option, wherein the plurality of second graphical user interfaces are configured to receive billing information and to complete a purchase transaction (collect user data and billing information, see figure 12 [0087, 0170]); and 
using the host computer, generating a third graphical user interface comprising the challenge if the data is indicative of the user selecting the second option (presenting the game to the user, see [0039, 0040).  
Walker does not explicitly disclose (underlined portion):
providing an on-line advertisement comprising a first graphical user interface having a first option associated with a first purchase offer of a product or service and a second option associated with engaging in a challenge, wherein the first graphical user interface concurrently displays the first option and the second option
Gambhir teaches (underlined portion):
providing an on-line advertisement comprising a first graphical user interface having a first option associated with a first purchase offer of a product or service and a second option associated with engaging in a challenge, wherein the first graphical user interface concurrently displays the first option and the second option
It would have been obvious to one of ordinary skill in the art to combine the system and method to incorporate game play into product transactions of Walker with the system and method for incorporating game play into product transactions of Gambhir because 1) a need exists for a merchant to motivate customers to purchase products via rewards and incentive systems (see Walker [0006-0007]); and 2) a need exists for providing customers the option for interactivity and discounts (see Gambhir [0007]). A more effective system of creating incentives via gameplay is created by combining Walker’s game play promotions and discounts with Gambhir’s system for providing optional methods to earn game based discounts at the point of sale.
Claims 4, 14: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
wherein, using the host computer, the challenge is generated based on the user's login ID (customer identifier, selecting challenge based on the user’s history, see [0079, 0080, 0088, 0089]).  
Claims 5, 15: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
wherein the third graphical user interface challenge is configured as a downloadable executable that, if activated by the user, allows the user to engage with the challenge (downloadable program, see [0064, 0070, 0081]).  
Claims 6, 16: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
wherein the third graphical user interface challenge is configured as a scripted advertisement that, if activated by the user, allows the user to engage with the challenge (present and advertisement, request interaction to engage in challenge, see [0127]).  
Claims 7, 17: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
using the host computer, directing the user to a game server if the user interacts with the third graphical user interface (distribute game via server, see [0039, 0047]).  
Claims 8, 18: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
monitoring, by the host computer, the user's gameplay, interactions (monitor the user during game/transaction, see [0105]), and performance data and communicating the user's gameplay, interactions, and performance data to a game server for storing in a game database system (storing customer history and game outcomes, see [0089]).  
Claims 9, 19: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 8 above; Walker further discloses:
a challenge module in the host computer, determining if the user's performance data meets or exceeds one or more predetermined targets associated with the challenge (win or lose the game, see [0097, 0098]).  




Claims 2, 3, 10, 12, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 2003/0054888), in view of Gambhir (US 2018/0061180) and Isaacson (US 2018/0165675).
Claims 2, 12: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
monitoring the user's engagement with the challenge (monitor the user during game/transaction, see [0105]) and … based on an outcome of said challenge, … than the first purchase offer. 
Walker does not disclose:	
generating a second purchase offer … wherein the second purchase offer is different
Isaacson teaches:
generating a second purchase offer … wherein the second purchase offer is different (secondary/subsequent offers that are different from the original, see [0169])
It would have been obvious to one of ordinary skill in the art to combine the system and method to incorporate game play into product transactions of Walker with the system and method for incorporating game play into product transactions of Gambhir and the system and method for managing gift credits of Isaacson because 1) a need exists for a merchant to motivate customers to purchase products via rewards and incentive systems (see Walker [0006-0007]); 2) a need exists for providing customers the option for interactivity and discounts (see Gambhir [0007]) and 3) a need exists for providing offers to users to promote further transactions (see Isaacson [0003, 0004]). A more effective system of creating incentives via gameplay is created by combining Walker’s game play promotions and discounts with Gambhir’s system for providing optional methods to earn game based discounts at the point of sale and Isaacson’s system for viewing user data and offering secondary rewards to users.
Claims 3, 13: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 1 above; Walker further discloses:
wherein, using the host computer, the challenge is generated based on the user's…
Walker does not disclose:
browsing history
Isaacson teaches:
browsing history (user browsing history, see [0150])  
It would have been obvious to one of ordinary skill in the art to combine the system and method to incorporate game play into product transactions of Walker with the system and method for incorporating game play into product transactions of Gambhir and the system and method for managing gift credits of Isaacson because 1) a need exists for a merchant to motivate customers to purchase products via rewards and incentive systems (see Walker [0006-0007]); 2) a need exists for providing customers the option for interactivity and discounts (see Gambhir [0007]) and 3) a need exists for providing offers to users to promote further transactions (see Isaacson [0003, 0004]). A more effective system of creating incentives via gameplay is created by combining Walker’s game play promotions and discounts with Gambhir’s system for providing optional methods to earn game based discounts at the point of sale and Isaacson’s system for viewing user data and offering secondary rewards to users.
Claims 10, 20: 
The combination of Walker and Gambhir teaches all of the claimed limitations of claim 9 above; Walker further discloses:
using the challenge module, determining that the performance data meets or exceeds one or more predetermined targets associated with the challenge (win or lose the game, see [0097, 0098]) and, in response, … than the first purchase offer.
Walker does not disclose:	
generating a second purchase offer, wherein the second purchase offer is different
Isaacson teaches:
generating a second purchase offer, wherein the second purchase offer is different (secondary/subsequent offers that are different from the original, see [0169])
It would have been obvious to one of ordinary skill in the art to combine the system and method to incorporate game play into product transactions of Walker with the system and method for incorporating game play into product transactions of Gambhir and the system and method for managing gift credits of Isaacson because 1) a need exists for a merchant to motivate customers to purchase products via rewards and incentive systems (see Walker [0006-0007]); 2) a need exists for providing customers the option for interactivity and discounts (see Gambhir [0007]) and 3) a need exists for providing offers to users to promote further transactions (see Isaacson [0003, 0004]). A more effective system of creating incentives via gameplay is created by combining Walker’s game play promotions and discounts with Gambhir’s system for providing optional methods to earn game based discounts at the point of sale and Isaacson’s system for viewing user data and offering secondary rewards to users.

Examiner notes:
35 U.S.C. §101 Eligibility
	Independent claim(s) 1 and 11 comply with 35 U.S.C. 101.  The claims are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 11 is directed to a system including at least a display, a processor, and a memory.  Therefore, the claims are considered apparatuses, and an apparatus is a statutory category for patentability.  
Under Step 2A, Prong 1 of the analysis, the claims are determined to be directed to an abstract idea.  The claims include providing a customer with an opportunity to engage in a game to earn a discount.  Such steps are considered a method or organizing humane activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities and behaviors; business relations; managing personal behavior). 
Under Step 2A, Prong 2 of the analysis, the claims are determined to be integrating the abstract idea into a practical application.  The claimed invention uses graphical user interfaces that require display . 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to incentivizing transactions with interactive games.
WO 2018/075293 to Phillips disclosing promoting items in an AR environment including a gaming discount system.
U.S. Pub No. 2004/0242332 to Walker disclosing a system of awarding prizes (discounts) during a purchase.
US Pub. No 2008/0207296 to Lutnick disclosing a method of providing a game at a cash register that results in a discount.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3621                                                                                                                                                                                                        
/GAUTAM UBALE/             Primary Examiner, Art Unit 3682